Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	  Applicant's submission filed on 11/8/2022  has been entered. Claim(s) 7-9 is/are pending in the application.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson (U.S. Patent 9465697) in view of Nadler (U.S. Patent App Pub 20220067858).

Regarding claim 7,
Robinson teaches a processing method for a network resource access intermediary system, comprising receiving a resource access request, (See 8 lines 1-59, Robinson teaches access request for resource) 
selecting a corresponding resource plug-in according to a target resource corresponding to the resource access request to adapt to the target resource, and accessing the target resource through the selected resource plug-in; and (See column 8 line 1- column 9 line 15, Robinson teaches selecting a plugin for the target resource )
Robinson does not explicitly teach but Nadler teaches packaging a resource access tool, a tool runtime dependency module for providing a corresponding system environment for operation of the resource access tool, and (See paragraphs 131-134, Nadler teaches a plugin package tool runtime components and system tools and libraries)
a base module interface for realizing a communication connection between the resource access tool and an access intermediary base module to obtain the source plug-in. (See paragraphs 94, 123, 131, 158 Nadler teaches  an interface connection to obtain a source plugin)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have known to combine the teachings of Nadler with Robinson because both deal with plugin deployment. The advantage of incorporating the above limitation(s) of Nadler into Robinson is that Nadler teaches the method involves obtaining metadata associated with a plugin from a set of plugins of a runtime environment, where the runtime environment is configured to provide a service to a client, and hence ensures simple and efficient generating method, therefore making the overall system more robust and efficient. (See paragraphs [0003] - [0007], Nadler)

	Regarding claim 8,
Robinson and Nadler teaches the processing method for a network resource access intermediary system according to Claim 7, wherein selecting a corresponding resource plug-in according to a target resource corresponding to the resource access request specifically comprises: selecting the resource plug-in corresponding to the target resource according to the target resource corresponding to the resource access request, a current accessible resource list and a corresponding relationship between resources and resource plug-ins.(See claim 1, column 9 line 15-62, Robinson teaches selecting a resource from a list of resources capable of  carrying out the actions needed)

	Regarding claim 9,
Robinson and Nadler teaches the processing method for a network resource access intermediary system according to Claim 7.
 Nadler further teaches further comprising: receiving a response returned by the target resource, correspondingly generating a response to a user terminal, and transmitting the response to the user terminal.(See paragraphs 131, 134, 128, Nadler teaches response to user and generation of plugin )  See motivation to combine for claim 7.

Response to Arguments
Applicant's arguments filed11/8/2022 have been fully considered but they are not persuasive. 

Applicant Argues: “However, the cited paragraph of Robinson does not disclose that the "backup integration module" receives any resource access request requesting to access the "attributes associated with objects".”

Examiner’s response: Examiner respectfully disagrees and points to column 8 lines 60 – column 9 line 25 and figure 6. This section teaches “(35) Additionally, the backup integration module, at 604, accesses a workflow. In one embodiment, this workflow defines a set of actions that are associated with the back up of the accessed attributes. It should be noted that the back up of objects in a cloud computing system involves identifying and backing up the objects' attributes. In one embodiment, these attributes may be accessed from the workflow. That is, in addition to actions, the workflow can also define attributes associated with objects in a cloud computing system. A user can manually define these attributes in the workflow. In an alternate embodiment, the attributes may be accessed or identified from the cloud computing system itself. For example, to obtain or identify attributes associated with a virtual application, a cloud service layer in the cloud computing system can be queried for a listing of virtual applications. In response to the query, an attribute associated with the virtual application is received from the cloud service layer. An example of such an attribute includes a listing of hypervisor-managed virtual machines that are associated with the particular virtual application. In particular, this listing may include identifiers used by the virtual applications to identify each of the hypervisor-managed virtual machines.
Thereafter, the backup integration module identifies, at 606, a number of plug-in modules that are configured to perform the set of actions. In one example, the backup integration module can store a listing of all plug-in modules that are interfaced with the backup integration module. The listing may include, for example, names of the plug-in modules, plug-in types, and related items (e.g., other plug-in modules). From this listing, the backup integration module can identify the number of plug-in modules that can perform the set of defined actions. At 608, with the plug-in modules identified, the backup integration module then executes the identified plug-in modules to perform the set of actions defined in the workflow.”
This section teaches accessing that the set of actions are identified by the plug-in module to perform the actions of the workflow. The particular plug-in is selected based on a need/request to complete a particular task based on whether the plug-in can perform the actions of the workflow.

Applicant Argues: “Robinson does not disclose that the plug-in modules are used to access the "attributes associated with objects", which is considered as corresponding to "the target resource" in the present application.”

Examiner’s response: Examiner respectfully disagrees and points to column 8 lines 60 – column 9 line 25 and figure 6. This section teaches “(35) Additionally, the backup integration module, at 604, accesses a workflow. In one embodiment, this workflow defines a set of actions that are associated with the back up of the accessed attributes. It should be noted that the back up of objects in a cloud computing system involves identifying and backing up the objects' attributes. In one embodiment, these attributes may be accessed from the workflow. That is, in addition to actions, the workflow can also define attributes associated with objects in a cloud computing system. A user can manually define these attributes in the workflow. In an alternate embodiment, the attributes may be accessed or identified from the cloud computing system itself. For example, to obtain or identify attributes associated with a virtual application, a cloud service layer in the cloud computing system can be queried for a listing of virtual applications. In response to the query, an attribute associated with the virtual application is received from the cloud service layer. An example of such an attribute includes a listing of hypervisor-managed virtual machines that are associated with the particular virtual application. In particular, this listing may include identifiers used by the virtual applications to identify each of the hypervisor-managed virtual machines.
This section teaches accessing a workflow that a plug-in can perform the actions as defined. Then use that plug-in to execute the actions defined in the workflow. A plug-in module that is configured to perform at least one of the set of actions associated with the backup functionality is identified from a number of plug-in modules. This identified plug-in module is then called to execute the action defined in the workflow.(Abstract). The backup functionalities can be the target resource.
Further the request is taught in column 8 lines 7-12 – which teaches After the plug-in modules are identified, the backup integration module, at 406, calls the identified plug-in modules to execute the actions defined in the workflow. As explained in more detail below, each plug-in module can be executed based on a scheduling defined in the workflow.
In response to applicant's argument that Robinson is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are true.
Applicant Argues: “3.5. Nadler does not teach to use a plug-in in a resource access intermediary system to access target resource. Although Nadler mentions that the package of plugin software that may include code components, runtime components, system tools and system libraries, none of the function of the plugin in Nadler is related to resource access. Thus, Nadler does not disclose the resource access tool or the base module interface in the present application..”

Examiner’s response: Examiner respectfully disagrees and points to paragraphs 158 which teaches “In some exemplary embodiments, measuring actual service metrics with expected service metrics may be performed by one or more plugins such as a data quality plugin, which may measure the quantity and a freshness level of the data, and possibly more sophisticated parameters such as a distribution of the data with regard to different features. In some exemplary embodiments, measurement results from the data quality plugin may be compared to the required data quality parameters of the contract, to determine compliance with the contract. In some exemplary embodiments, a data interface plugin may be configured to log SLA metrics or any other metrics regarding the number of calls to the data mesh, the amount of data passed in and out of the customer function, response times to service requests, or the like. In some exemplary embodiments, the data interface plugin may compare the logged metric values to contract requirements in order to determine compliance or violation of the contract. In some exemplary embodiments, any other component or plugin may be utilized in order measure actual service with expected or required service.” 
This teaches a base interface which is an interface connection to obtain a source plugin.
Further paragraphs 132 teaches “On step 410, using one or more container techniques, the plugin file may be containerized, e.g., by being converted into a container plugin image, such as, for example, a docker image. In some exemplary embodiments, the software program of the plugin file may be containerized or converted into an independent contractable software unit that may be executed on one or more execution platforms or environments, e.g., using one or more container technologies such as Docker™. In some exemplary embodiments, the container plugin image may comprise a standalone, executable package of plugin software that may include code components, runtime components, system tools, system libraries, or the like. In some exemplary embodiments, containerizing the software of the plugins may enable each containerized plugin unit to be executed, with its dependencies, isolated from other processes. For example, a plugin file may be packaged as a containerized docker image that can be executed on a plurality of platforms such as a cloud platform having a Docker™ runtime execution environment. For example, a container of a plugin file may be created based on a docker file using the command “docker build <docker filename>”, or any other similar command.” This section teaches a resource access tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and located in the PTO-892 form. 
1.Katrinta, U.S. Patent App 20160188421, teaches methods and systems for a networked storage environment are provided. For example, a method includes interfacing by a management device with a plurality of management layers that communicate with a plurality of application plugins executed by a plurality of computing devices, where each application plugin is associated with an application for providing storage services for stored objects managed by a storage system for the plurality of applications; for managing the plurality of computing devices, presenting selectable options for adding an application plugin for a computing device, configuring the application plugin, migrating the application plugin from one location to another and placing the computing device in a maintenance mode; and providing a summary for a plurality of storage service operations and a data protection summary.
2. Maycotte, U.S. Patent App 20210374263, teaches techniques are disclosed relating to managing virtual data sources (VDSs), including creating and using VDSs. A virtual data source manager (VDSM) that is executing on a computer system may receive a VDS creation request to create a particular VDS. The VDS creation request may include information that is usable to identify a data origin of the particular VDS and an ingestion routine. The VDSM may use the ingestion routine to create the particular VDS that includes a bitmap index that is representative of data stored at the origin. In response to a data request corresponding to the origin, the particular VDS may be used to initiate a query to the particular VDS for data without accessing the origin. The VDSM may further maintain various software plugins that are executable to perform corresponding functions in relation to the VDSM and the VDSs managed by the VDSM.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444